IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

VANESSA COOPER,
Plaintiff,

Vv.
CASE NO. CV418-131
PIERCE PLAZA, LLC d/b/a
Hampstead Oaks Apartments,
and MARTIN H. BAILEY,

ee

 

Defendants.
ORDER
Before the Court is the parties’ Stipulation of
Dismissal with Prejudice. (Doc. 40.) Pursuant to Federal
Rule of Civil Procedure 41(a) (1) (A) (ii), a plaintiff may

dismiss an action by filing “a stipulation of dismissal
signed by all parties who have appeared.” As requested by
the parties, this action is DISMISSED WITH PREJUDICE. Each
party shall bear its own costs and attorneys’ fees. The
Clerk of Court is DIRECTED to close this case.
1G
SO ORDERED this BF 8s of July 2019.

Pete |

WILLIAM T. MOORE, J&
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
